Bullard, J.,

delivered the opinion of the court.
The plaintiff seeks to be relieved from a contract, by which she purchased from the defendant a recently imported slave, on account of two redhibitory vices, to wit: the habit of running away and madness. Judgment was rendered in his favor, and the defendant appealed.
The case turns altogether on matters of fact. We doubt whether the evidence establishes the habit of running away previous to the sale, but the opinion we have formed on the second ground, renders it unnecessary to give any positive opinion on the first.
It is contended that Kate was not crazy, but only stupid, and that stupidity is not madness, but on the contrary an apparent defect, against which the defendant did not warrant, Mere dullness of look is certainly apparent, but that degree of stupidity 'or want of intelligence, which results from a defective organization, is rather idiocy than stupidity. The code enumerates madness (folie) among the absolute vices of slaves, which give rise to the action of redhibition. Whether the subject of this action is idioticlc from nativity, or is laboring under one of the numberless derangements of an intellect originally sound, is a question which cannot be answered, . , „ , , , ‘ i , • i , without further knowledge of her history, than the record affords. Nor do we consider it material, inasmuch as the code has declared, that a sale may be avoided on account of any vice or defect, which renders the thing either absolutely useless, or its use so inconvenient and imperfect, that it must be supposed the buyer would not have purchased with a knowledge of the vice. La. Code, art. 2496.
We are satisfied from the evidence in the record, independently of the impression made on the mind of the judge, by personal inspection, that the slave in question was wholly, and perhaps worse than useless.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.